UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 000-51949 VALLEY COMMERCE BANCORP (Exact name of small business issuer as specified in its charter) California 46-1981399 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 South Court Street Visalia, California93291 (Address of principal executive offices) (559) 622-9000 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No ý The number of shares outstanding of the issuer’s Common Stock was 2,217,588 as of May 11, 2007. Transitional Small Business Disclosure Format (check one) Yes o No ý 1 Index INDEX PART I - FINANCIAL INFORMATION 3 ITEM 1 - FINANCIAL STATEMENTS 4 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4 – CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION 22 ITEM 1 LEGAL PROCEEDINGS 22 ITEM 1A RISK FACTORS 22 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 22 ITEM 5 OTHER INFORMATION 22 ITEM 6 EXHIBITS 22 SIGNATURES 23 EXHIBIT INDEX 24 2 Index PART I Forward-Looking Information Certain matters discussed in this Quarterly Report on Form10-Q including, but not limited to, those described in Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations, are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements.
